Citation Nr: 1113838	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-35 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of right foot injury, third toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which denied reopening the claim based on a finding that new and material evidence had not been received.  In an October 2007 Statement of the Case ("SOC"), the RO determined that new and material evidence had been received, and subsequently reopened and denied the Veteran's claim.  However, despite any determination reached by the RO, the Board must conduct an independent review of the evidence to determine whether new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In May 2007, the Veteran testified before a VA Decision Review Officer ("DRO") during a hearing at the Muskogee RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In May 2010, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In October 2010, the Board remanded the Veteran's claim for further evidentiary development, specifically to allow the Agency of Original Jurisdiction ("AOJ") to make a determination concerning his contention there was clear and unmistakable error ("CUE") in the July 1975 rating decision that originally denied his claim of entitlement to service connection for residuals of right foot injury, third toe, as well as to allow the AOJ to readjudicate the Veteran's petition to reopen his service connection claim.  This was accomplished, and in November 2010, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case, in which it continued to deny the Veteran's service connection claim; the issue of CUE was denied in a separate rating decision, dated November 2010, and is not currently on appeal to the Board.  The claims folder has been returned to the Board for further appellate proceedings.

The reopened claim of entitlement to service connection for residuals of right foot injury, third toe, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed July 1975 rating decision denied entitlement to service connection for residuals of a right foot injury, third toe, based on a finding that the Veteran's right foot disorder preexisted service and there was no competent evidence that the condition either was aggravated beyond its normal progression during service, or that the Veteran sustained another foot/toe injury in service.

2.  The evidence received since the July 1975 rating decision is neither cumulative nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 1975 rating decision that denied service connection for residuals of right foot injury, third toe, is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for residuals of right foot injury, third toe, has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA").

As the issue of whether new and material evidence was received has been resolved in the Veteran's favor, any error in notice or development with respect to that aspect of the claim is harmless error.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R.  § 3.159(b) (2010).  A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the Veteran's service connection claim is being remanded for further adjudicative action.

II. New and Material Evidence

The Veteran contends that, despite having a right toe disorder that preexisted service, the condition worsened during service beyond the course of its natural progression.  

By an unappealed rating decision dated July 1975, the RO denied the Veteran's claim of entitlement to service connection for residuals of right foot injury, third toe, on the basis that there was no evidence that his preexisting condition had been caused or aggravated during active duty service.  

The evidence shows that, following the issuance of the July 1975 rating decision, the Veteran was notified of the decision, including his right to appeal, by means of a July 1975 letter.  However, a timely Notice of Disagreement was not received within one year of the rating decision.  Therefore, that decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  As such, the decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

"New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the United States Court of Appeals for Veterans Claims ("Court"), the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence on file at the time of the last prior denial included the Veteran's service treatment records, an April 1975 VA compensation and pension examination report, and the Veteran's personal statements in support of his claim.  The evidence received and associated with the record since the July 1975 rating decision includes the Veteran's post-service VA treatment records through January 2010; a March 2007 medical opinion from a private orthopedist; lay statements from the Veteran's family members; and testimony from the Veteran during a May 2007 DRO hearing and a May 2010 video conference hearing before the Board.  

A review of the Veteran's service treatment records shows that, at the time of his August 1967 service enlistment examination, he reported on the accompanying medical history report that he had a preexisting "bone, joint or other deformity,"  which he specifically described as a fusion of the third metatarsophalangeal joint of the toe caused by stepping on some glass and undergoing a subsequent surgical procedure.  The Board notes that, although the medical history report indicates that the injury was to his left foot, this appears to have been a simple error, as subsequent treatment reports referred consistently to an injury of the right foot.  The examining physician also noted the injury in his summary of findings.  Subsequent service treatment records show that the Veteran first began to complain about his right foot/toe pain just over two weeks after service induction, when he was seen at the dispensary with reports that his third toe on the right foot would not bend and was causing him pain.  Succeeding treatment records reveal that he was examined several additional times during service at the orthopedic clinic for continuing complaints of a worsening of his right toe pain.  These reports show that, although attempts were made to modify his shoes, these remedies did not help, and he was eventually placed on temporary profile until he received permission to change his military occupational specialty ("MOS") from infantry duty to working in the postal service.  His August 1969 service separation report revealed a diagnosis of  residuals of an old injury, right foot, fused third metatarsophalangeal joint.

In February 1975, the Veteran applied for service connection for residuals of a right foot injury.  During an April 1975 VA examination, the examiner opined that the Veteran had minimally disabling traumatic arthritis of the metatarsophalangeal joint  of the third toe, right foot, which was incurred when he stepped on a piece of glass as a youngster, resulting in secondary septic arthritis, which eventually developed into the then-current condition.  He then wrote that the disorder was "not incurred in the line of duty as far as I can determine, but [was] possibly aggravated to some degree by Military Service."  (emphasis added).  

As noted above, a review of the new evidence received after the July 1975 rating decision reveals a March 2007 private opinion statement, in which the Veteran's orthopedist, Dr. Darnell Blackmon, wrote an accurate history of the Veteran's right foot/toe disorder, which substantially agreed with the service treatment reports.  He diagnosed the Veteran with right foot, third toe, fibrous union metatarsophalangeal joint and opined that, although the condition preexisted service, it was worsened by active duty, specifically from basic training and training as an infantryman.  He further noted that, although the Veteran sought treatment on several occasions, the problem was never resolved during service, the symptoms worsened and the disorder was ultimately aggravated by active duty service, resulting in his having an even greater disability after service.  
In addition to the opinion letter from Dr. Blackmon is the Veteran's personal testimony provided during his May 2010 video conference hearing before the Board, in which he recounted aggravation of his right toe symptomatology during service with continuing symptoms since service.  

In this regard, the Board notes that, in the recent case of Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court held that: 

Section 3.159(c)(4)(iii) [VA assistance in developing claims], guarantees that, once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted. ... that language does not require new and material evidence as to each previously unproven element of a claim. 

Id. at 9.  

Here, in addition to the fact that, at the time of the July 1975 rating decision, the claims folder had the report of the April 1975 VA examiner, who specifically stated that the Veteran's right foot disorder was "possibly aggravated to some degree" by service, the new evidence received since the July 1975 rating decision consists not only of the Veteran's credible lay testimony, but also of a nexus opinion from the Veteran's private physician.  

Accordingly, and based on the aforementioned discussion, the Board concludes that this evidence satisfies the low threshold requirement for new and material evidence to reopen the previously disallowed claim.  The claim is thus reopened.
However, the Board cannot, at this point, adjudicate the reopened claim, as further development of the claim is necessary.  This is detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for residuals of right foot injury, third toe, is reopened.  To this extent, and to this extent only, the appeal is granted.


REMAND

As noted above, the Veteran contends that his preexisting residuals of a right foot injury, third toe, were aggravated and permanently worsened by active duty service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.

Here, as previously discussed, not only do the Veteran's service treatment records support his claim of continuing and worsening symptoms of his preexisting right foot injury residuals, but a post-service VA examiner found that the condition had possibly been aggravated by service, and the Veteran's private orthopedist provided a nexus opinion that the condition had indeed been aggravated by active service.

Accordingly, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the Secretary [of VA] to make a decision on the claim," a VA examination and opinion are necessary to determine whether the Veteran currently has chronic residuals of a right foot, third toe injury, and if so, whether the condition is related to his active duty service, to include aggravation of the condition beyond its normal progression.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1).  The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the Veteran's disability "may" be associated with the Veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
In addition, as the claims folder only contains the Veteran's VA treatment records through January 2010, an attempt should be made to obtain the most up-to-date records pertaining to treatment of his right foot, third toe disorder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees, or submitted to VA by claimant, were "in contemplation of law, before the Secretary and the Board and should be included in the record.").  Moreover, because there is an indication that the Veteran has undergone private treatment for his right foot disability, but the claims folder contains no private treatment records, while the case is in remand status, an attempt to obtain any recent private treatment records must be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all available VA treatment records pertaining to the Veteran's residuals of a right foot, third toe injury since January 2010 and associate with the claims folder.  Any negative response must also be associated with the claims folder.  

2.  Contact the Veteran and request that he identify any and all private health care providers that have treated him for his residuals of a right foot, third toe injury (to include Dr. Darnell Blackmon).  After securing the necessary releases, the RO should attempt to obtain any and all records that have not already been associated with the claims folder.  All records obtained or responses received should be associated with the claims file.  Any negative response should be included in the claims folder. 

3.  The RO/AMC should schedule the Veteran for an appropriate VA examination for the purposes of determining the nature, approximate onset date and/or etiology of any current, chronic residuals of right foot injury, third toe, to include inservice aggravation.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to especially consider and comment on the medical report (dated March 29, 2007) from Dr. Darnell Blackmon, who opined that the Veteran's preexisting residuals of a right foot injury, third toe, were aggravated by active duty service.  The examiner should also elicit from the Veteran his history of right foot, third toe symptomatology and treatment and note that, in addition to the medical evidence, the Veteran's history has been considered.

a.)  As to any current, chronic residuals of a right foot injury, third toe, diagnosed, the clinician is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder, which was noted in the service treatment reports to have preexisted the Veteran's August 1967 service enlistment, was aggravated (a permanent worsening of the underlying condition, as opposed to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability) beyond the course of its natural progression during service.  In addition, the examiner should discuss the effect, if any, that any currently-diagnosed chronic residuals of a right foot injury, third toe, have on the Veteran's occupational activities and activities of daily life.  Any and all opinions must be accompanied by a complete rationale.

b.)  It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "at least as likely" support the contended causal relationship; "less likely" weighs against the claim.

c.)  If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


